Citation Nr: 0615464	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  04-13 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a left ear hearing 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1951 to January 
1953. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied service connection for hearing loss in the left ear. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.


REMAND

In the opinion of the Board, additional development is 
necessary. 

The veteran's service personnel records and a March 2004 
statement from another soldier confirm that the veteran 
served as an artilleryman in a combat unit in Korea from 
October 1951 to September 1952.  Both the veteran and the 
fellow soldier stated that they fired large caliber field 
artillery pieces without hearing protection.

The RO was unable to obtain the veteran's service medical 
records which were suspected of destruction in a fire.  No 
sick call records were available.  However, a copy of his 
January 1953 discharge physical examination is of record and 
reflects that clinical evaluation of his ears revealed no 
abnormality and that his hearing was 15/15 on whispered voice 
testing. 

The veteran submitted records of treatment by a private 
physician that showed examination and treatment for a left 
ear condition starting in August 1996.  The physician noted 
that the veteran was seeking a second opinion for the need 
for a radical mastoidectomy of the left ear.  The records 
show follow-up examination, treatment with medication, and 
the need for ear cleaning on 11 occasions from August 1996 to 
November 2001.  However, there is no record of a diagnosis or 
performance of the surgery. 

In a June 2003 letter, the veteran's private physician stated 
that the veteran had a left tympanic membrane perforation and 
hearing loss.  A concurrent audiogram showed hearing loss in 
both ears of greater than 40 decibels in one frequency and 
greater than 26 decibels in at least 3 frequencies.  It also 
showed speech discrimination of less than 94 percent in the 
left ear.  38 C.F.R. § 3.385 (2005).  The physician stated 
that he thought the veteran's condition was the result of an 
accident from gunfire during his wartime artillery service.

The private physician did not discuss the basis for his 
opinion and did not note that he considered the veteran's 
discharge physical examination.  There is no record or 
discussion of the veteran's post-service occupational or 
recreational activities that may have also exposed him to 
injury or acoustic trauma.  It is also unclear whether the 
veteran had an organic ear condition in 1996 and whether he 
underwent surgery for that condition.  An examination would 
be helpful to assess the veteran's current ear abnormalities, 
if any, and his current hearing acuity.  A medical evaluation 
of the veteran's discharge physical examination, post-service 
occupational and recreational activities, and medical 
treatment is also needed to assess the relative effects of 
service acoustic trauma and post-service activities.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an ear 
disease examination and for an 
audiometric examination.  Provide the 
examiners with the claims file.  The 
examiners should elicit a detailed 
history from the veteran of noise 
exposure during service and thereafter, 
the date of onset of any noted ear or 
hearing problems, and the treatment, 
including any surgery, for such problems.  
The examiners should discuss the etiology 
of the veteran's left ear hearing loss, 
whether the veteran's left ear hearing 
loss is traumatic in origin, and whether 
there is at least a 50 percent 
probability or greater that any current 
left ear hearing loss is related to the 
veteran's military service. 

2.  Then, readjudicate the claim for 
service connection for left ear hearing 
loss.  If the decision remains adverse to 
the veteran, provide the veteran and his 
representative with a supplemental 
statement of the case and an opportunity 
to respond thereto.  Thereafter, return 
the case to the Board as appropriate. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


